1/7/2021     Case: 4:21-cv-00063-NCC Doc. #:Case.net:
                                              1-1 2022-CC10445
                                                      Filed: 01/15/21      Page: 1 of 16 PageID #: 10
                                                                 - Docket Entries




                                                                                          Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |   Help   |   Contact Us   |   Print                                                                  Logon

                   2022-CC10445 - KIZZY WAFFORD V CIRCLE K STORES INC ET AL (E-CASE)



                                                 Sort Date Entries:          Descending             Display Options: All Entries
                                                                          Ascending


  01/04/2021            Corporation Served
                        Document ID - 20-SMCC-16251; Served To - CIRCLE K STORES INC; Server - ; Served Date - 18-
                        DEC-20; Served Time - 08:00:00; Service Type - Sheriff Department; Reason Description - Served
                        Corporation Served
                        Document ID - 20-SMCC-16252; Served To - MACS CONVENIENCE STORES, LLC; Server - ; Served
                        Date - 18-DEC-20; Served Time - 08:00:00; Service Type - Sheriff Department; Reason Description -
                        Served

  12/28/2020            Jury Trial Scheduled
                           Scheduled For: 06/14/2021; 9:00 AM ; MICHAEL FRANCIS STELZER; City of St. Louis

  12/07/2020            Summons Issued-Circuit
                        Document ID: 20-SMCC-16252, for MACS CONVENIENCE STORES, LLC.
                        Summons Issued-Circuit
                        Document ID: 20-SMCC-16251, for CIRCLE K STORES INC.
                        Filing Info Sheet eFiling
                            Filed By: DOUGLAS BRIAN PONDER
                        Pet Filed in Circuit Ct
                        Petition for Damages.
                           Filed By: DOUGLAS BRIAN PONDER
                           On Behalf Of: KIZZY WAFFORD
                        Judge Assigned
 Case.net Version 5.14.12                                         Return to Top of Page                                   Released 11/10/2020




                                                                                                                        EXHIBIT
                                                                                                                              A

https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                     1/1
                                                                                             Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 2 of 16 PageID #: 11
                                                                           2022-CC10445

                    IN THE CIRCUIT COURT OF ST. LOUIS CITY
                              STATE OF MISSOURI

  KIZZY WAFFORD,               )
                               )
        PLAINTIFF,             )                     Cause No. __________________
                               )
  v.                           )                     Division No. ________
                               )
  CIRCLE K STORES, INC.        )
                               )                     JURY TRIAL DEMANDED
  SERVE:                       )
  CORPORATION SERVICE COMPANY )
  221 BOLIVAR STREET           )
  JEFFERSON CITY, MO 65101     )
                               )
  MAC’S CONVENIENCE STORES LLC )
                               )
  SERVE:                       )
  CORPORATION SERVICE COMPANY )
  221 BOLIVAR STREET           )
  JEFFERSON CITY, MO 65101     )
                               )
  JOHN DOE BUSINESS ENTITY     )
                               )
  SERVE:                       )
  HOLD SERVICE                 )
                               )
        DEFENDANTS.            )

                             PETITION FOR DAMAGES

         COMES NOW Plaintiff and for her Petition for Damages states:

                                    Nature of Action

         1.    This action is brought pursuant to the Missouri Human Rights Act

  (“MHRA”).

                                         Parties

         2.    Plaintiff is an adult African-American female and a citizen of the State of

  Missouri.




                                             1
                                                                                                  Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 3 of 16 PageID #: 12




            3.    Defendant Circle K Stores, Inc. is a foreign corporation authorized to do

  business in the State of Missouri.

            4.    Defendant Mac’s Convenience Stores LLC is a foreign limited liability

  company authorized to do business in the State of Missouri.

            5.    Defendant John Doe Business Entity is a currently unidentified business

  entity.

            6.    At all times relevant herein, Defendant Circle K Stores, Inc. was an

  employer under the MHRA.

            7.    At all times relevant herein, Defendant Mac’s Convenience Stores LLC

  was an employer under the MHRA.

            8.    At all times relevant herein, Defendant John Doe Business Entity was an

  employer under the MHRA.

                                   Procedural Prerequisites

            9.    On August 8, 2019, Plaintiff submitted a charge of discrimination with the

  EEOC and the Missouri Commission on Human Rights Commission (“MCHR”) (through

  dual filing), wherein Plaintiff alleged discrimination against her based on retaliation, sex,

  and race.

            10.   On September 21, 2020, the MCHR issued its Notice of Right to Sue, and

  Plaintiff instituted this action within 90 days of her receipt of the Notice of Right to Sue.

                                       Factual Allegations

            11.   Plaintiff is an adult African-American female.

            12.   In April, 2018, Plaintiff began working at the Circle K convenience store

  located at 1514 Hampton Avenue, St. Louis, MO as a cashier.




                                                2
                                                                                                 Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 4 of 16 PageID #: 13




         13.     Defendant Circle K Stores, Inc. operated the Circle K store located at 1514

  Hampton Avenue such that Plaintiff was an employee of Defendant Circle K Stores, Inc.

         14.     Defendant Mac’s Convenience Stores LLC operated the Circle K store

  located at 1514 Hampton Avenue such that Plaintiff was an employee of Defendant

  Mac’s Convenience Stores LLC.

         15.     Defendant John Doe Business Entity operated the Circle K store located at

  1514 Hampton Avenue such that Plaintiff was an employee of Defendant John Doe

  Business Entity.

         16.     At the time, Plaintiff also worked for Subway.

         17.     Plaintiff was told by the District Manager, Greg, that she could move up to

  Assistant Manager and, consequently, shortly after Plaintiff began working at Circle K

  she left her job at Subway to focus on her job with Circle K.

         18.     Plaintiff’s Store Manager, Kristen (female Caucasian), did not support

  Plaintiff becoming an assistant manager and refused to train Plaintiff, instead training two

  male associates for the position.

         19.     Only when both males quit was Plaintiff finally promoted to Assistant

  Manager; however, even then Kristen refused to provide Plaintiff the necessary training.

         20.     On or about January 3, 2019, Plaintiff told the HR office that she believed

  Kristen was discriminating against her.

         21.     The next day, Kristin seemed angry with Plaintiff.

         22.     In addition, the District Manager, Greg, was also in the store and he

  seemed angry with Plaintiff as well.

         23.     On March 22, 2019, Plaintiff was fired for a pre-textual reason.




                                               3
                                                                                                 Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 5 of 16 PageID #: 14




                     Count I – Retaliation Against Circle K Stores, Inc.

         24.      Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         25.      Plaintiff opposed discrimination as described above.

         26.      Plaintiff had a reasonable belief she was being discriminated against.

         27.      Defendant took adverse employment action against Plaintiff when it

  terminated her.

         28.      Plaintiff’s opposition to discrimination was a motivating factor to the

  adverse employment action taken against her.

         29.      Plaintiff was damaged as a result of the adverse employment action taken

  against her.

         30.      Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

               Count II – Gender Discrimination Against Circle K Stores, Inc.

         31.      Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         32.      Plaintiff is female, and therefore is a member of a protected group.




                                                 4
                                                                                                 Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 6 of 16 PageID #: 15




         33.       Defendant took adverse employment action against Plaintiff when it

  terminated her.

         34.       Plaintiff’s sex/gender was a motivating factor to the adverse employment

  action taken against her.

         35.       Plaintiff was damaged as a result of the adverse employment action taken

  against her.

         36.       Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

                 Count III – Race Discrimination Against Circle K Stores, Inc.

         37.       Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         38.       Plaintiff is African-American, and she is therefore a member of a

  protected group.

         39.       Defendant took adverse employment action against Plaintiff when it

  terminated her.

         40.       Plaintiff’s race was a motivating factor to the adverse employment action

  taken against her.




                                                  5
                                                                                                 Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 7 of 16 PageID #: 16




         41.      Plaintiff was damaged as a result of the adverse employment action taken

  against her.

         42.      Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

               Count IV – Retaliation Against Mac’s Convenience Stores LLC

         43.      Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         44.      Plaintiff opposed discrimination as described above.

         45.      Plaintiff had a reasonable belief she was being discriminated against.

         46.      Defendant took adverse employment action against Plaintiff when it

  terminated her.

         47.      Plaintiff’s opposition to discrimination was a motivating factor to the

  adverse employment action taken against her.

         48.      Plaintiff was damaged as a result of the adverse employment action taken

  against her.

         49.      Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.




                                                 6
                                                                                                 Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 8 of 16 PageID #: 17




         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

       Count V – Gender Discrimination Against Mac’s Convenience Stores LLC

         50.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         51.     Plaintiff is female, and therefore is a member of a protected group.

         52.     Defendant took adverse employment action against Plaintiff when it

  terminated her.

         53.     Plaintiff’s sex/gender was a motivating factor to the adverse employment

  action taken against her.

         54.     Plaintiff was damaged as a result of the adverse employment action taken

  against her.

         55.     Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

        Count VI – Race Discrimination Against Mac’s Convenience Stores LLC




                                                7
                                                                                                 Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 9 of 16 PageID #: 18




         56.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         57.     Plaintiff is African-American, and she is therefore a member of a

  protected group.

         58.     Defendant took adverse employment action against Plaintiff when it

  terminated her.

         59.     Plaintiff’s race was a motivating factor to the adverse employment action

  taken against her.

         60.     Plaintiff was damaged as a result of the adverse employment action taken

  against her.

         61.     Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

                 Count VII – Retaliation Against John Doe Business Entity

         62.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         63.     Plaintiff opposed discrimination as described above.

         64.     Plaintiff had a reasonable belief she was being discriminated against.




                                                8
                                                                                                 Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 10 of 16 PageID #: 19




         65.     Defendant took adverse employment action against Plaintiff when it

  terminated her.

         66.     Plaintiff’s opposition to discrimination was a motivating factor to the

  adverse employment action taken against her.

         67.     Plaintiff was damaged as a result of the adverse employment action taken

  against her.

         68.     Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

         Count VIII – Gender Discrimination Against John Doe Business Entity

         69.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         70.     Plaintiff is female, and therefore is a member of a protected group.

         71.     Defendant took adverse employment action against Plaintiff when it

  terminated her.

         72.     Plaintiff’s sex/gender was a motivating factor to the adverse employment

  action taken against her.

         73.     Plaintiff was damaged as a result of the adverse employment action taken

  against her.




                                                9
                                                                                                 Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 11 of 16 PageID #: 20




         74.     Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

           Count IX – Race Discrimination Against John Doe Business Entity

         75.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         76.     Plaintiff is African-American, and she is therefore a member of a

  protected group.

         77.     Defendant took adverse employment action against Plaintiff when it

  terminated her.

         78.     Plaintiff’s race was a motivating factor to the adverse employment action

  taken against her.

         79.     Plaintiff was damaged as a result of the adverse employment action taken

  against her.

         80.     Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the MHRA.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the




                                               10
                                                                                            Electronically Filed - City of St. Louis - December 07, 2020 - 11:38 AM
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 12 of 16 PageID #: 21




  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.




                                               Respectfully submitted,

                                               PONDER ZIMMERMANN LLC

                                               By       /s/ Douglas B. Ponder
                                                    Douglas Ponder, #54968
                                                    dbp@ponderzimmermann.com
                                                    Jaclyn M. Zimmermann, #57814
                                                    jmz@ponderzimmermann.com
                                                    20 South Sarah Street
                                                    St. Louis, MO 63108
                                                    Phone:     314-272-2630
                                                    FAX:        314-272-2713
                                                    Attorneys for Plaintiff




                                              11
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 13 of 16 PageID #: 22
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 14 of 16 PageID #: 23
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 15 of 16 PageID #: 24
Case: 4:21-cv-00063-NCC Doc. #: 1-1 Filed: 01/15/21 Page: 16 of 16 PageID #: 25
